DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 11, in the reply filed on April 14, 2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 2 cons an extra “e” after the term “lower surface”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,849,375. This is a statutory double patenting rejection.

U.S. Patent No. 10,849,375 disclose a perimeter seal device for forming a perimeter seal for a face mask, the device comprising: a top release liner, the top release liner including a perimeter portion and a central portion defined by a perimeter cut therebetween; an adhesive layer including a carrier with an upper surface and a lower surface, and a pressure- sensitive adhesive coated on each of the upper surface and the lower surface, wherein the perimeter cut further extends through the adhesive layer to define a perimeter portion and a central portion in the adhesive layer aligned with the perimeter portion and the central portion of the top release liner, respectively; and a bottom release liner, wherein the adhesive layer is sandwiched between the top release liner and the bottom release liner, and wherein the perimeter portion of the adhesive layer is separable from each of the central portion of the adhesive layer, the top release liner, and the bottom release liner to form a perimeter seal for a face mask  (Claim 1)as in claim 1. With respect to claim 2, the perimeter cut extends through each of the top release liner and the adhesive layer and not through the bottom release liner (Claim 1).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,849,375. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed towards perimeter seals for face masks.

U.S. Patent No. 10,849,375 disclose a perimeter seal device for forming a perimeter seal for a face mask, the device comprising: a top release liner, the top release liner including a perimeter portion and a central portion defined by a perimeter cut therebetween; an adhesive layer including a carrier with an upper surface and a lower surface, and a pressure- sensitive adhesive coated on each of the upper surface and the lower surface, wherein the perimeter cut further extends through the adhesive layer to define a perimeter portion and a central portion in the adhesive layer aligned with the perimeter portion and the central portion of the top release liner, respectively; and a bottom release liner, wherein the adhesive layer is sandwiched between the top release liner and the bottom release liner, and wherein the perimeter portion of the adhesive layer is separable from each of the central portion of the adhesive layer, the top release liner, and the bottom release liner to form a perimeter seal for a face mask (Claim 1) as in claim 1. With respect to claim 2, the perimeter cut extends through each of the top release liner and the adhesive layer and not through the bottom release liner (Claim 1). Regarding claim 3, the bottom release liner includes a peel portion that extends beyond a perimeter of the adhesive layer, wherein the peel portion is adhesive-free (Claim 2). For claim 4, the top release liner includes a cut therethrough and not extending through the adhesive layer, the cut providing a crack-and-peel edge, the cut extending from a perimetral edge of the top release liner to the perimeter cut (Claim 6). In claim 5, each of the top release liner, the adhesive layer, and the bottom release liner is rectangular-shaped, the peel portion extending beyond the perimeter of the adhesive layer along at least one edge of the adhesive layer (Claim 3). With regard to claim 6, the bottom release liner is centered to the upper release liner and the adhesive layer, the peel portion extending beyond two edges of the adhesive layer (Claim 4). As in claim 7, each of the top release liner, the adhesive layer, and the bottom release liner is oval-shaped (Claim 5). With respect to claim 8, the carrier is a stretchable plastic film (Claim 8). Regarding claim 9, each of the top release liner and the bottom release liner includes one of a paper sheet and a plastic film, silicone-coated on one side, wherein the top release liner is silicone-coated on a lower surface, and the bottom release liner is silicone-coated on an upper surface, and wherein one of an upper surface of the top release liner and a bottom surface of the bottom release liner includes a two-dimensional bar code printed thereon (Claim 9). For claim 10, the perimeter seal device is configured to adhere either one of the upper surface and the lower surface of the perimeter portion of the adhesive layer to the face mask to form the perimeter seal on the face mask (Claim 10). In claim 11, the bottom release liner includes a peel portion that extends beyond a perimeter of the adhesive layer, wherein the top release liner is silicone- coated on a lower surface, and the bottom release liner is silicone-coated on an upper surface, wherein the carrier of the adhesive layer is formed of polyethylene and the pressure-sensitive adhesive includes a medical grade acrylic (Claim 7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herbig et al. (USPGPub 20070212509 A1).

Herbig et al. disclose a perimeter seal device for forming a perimeter seal for a face mask (Figures; Abstract, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of Herbig et al. may be adhered to a variety of surfaces, including a face mask), the device (Figures; Paragraph 0008) comprising: a top release liner (Figure 12B, #224; Figure 11, #132), the top release liner including a perimeter portion and a central portion defined by a perimeter cut therebetween (Figure 11, #132,the area defined by #144 for perimeter, #123 is the central portion, #124 is the cut; Paragraph 0052); an adhesive layer including a carrier with an upper surface and a lower surface (Figure 12B, #212), and a pressure-sensitive adhesive coated on each of the upper surface and the lower surface (Figure 12B, #218, 220; Paragraph 0039), wherein the perimeter cut further extends through the adhesive layer to define a perimeter portion and a central portion in the adhesive layer aligned with the perimeter portion and the central portion of the top release liner, respectively (Figure 11, #132,the area defined by #144 for perimeter, #123 is the central portion, #124 is the cut; Paragraph 0052); and a bottom release liner (Figure 12B, #222), wherein the adhesive layer is sandwiched between the top release liner and the bottom release liner (Figure 12B, #212, 222, 224), and wherein the perimeter portion of the adhesive layer is separable from each of the central portion of the adhesive layer, the top release liner, and the bottom release liner (Figures; Paragraphs 0051 – 0065) to form a perimeter seal for a face mask (Figures; Abstract, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of Herbig et al. may be adhered to a variety of surfaces, including a face mask.) as in claim 1. With respect to claim 2, the perimeter cut extends through each of the top release liner and the adhesive layer and not through the bottom release liner (Figure 10, #103; Figure 11, #144). Regarding claim 3, the bottom release liner includes a peel portion that extends beyond a perimeter of the adhesive layer, wherein the peel portion is adhesive-free (Figure 9, #91 and 93). For claim 4, the top release liner includes a cut therethrough and not extending through the adhesive layer, the cut providing a crack-and-peel edge, the cut extending from a perimetral edge of the top release liner to the perimeter cut (Figure 11; Paragraph 0052). In claim 5, each of the top release liner, the adhesive layer, and the bottom release liner is rectangular-shaped, the peel portion extending beyond the perimeter of the adhesive layer along at least one edge of the adhesive layer (Figures, wherein the shape may vary depending the end use; Paragraph 0048). With regard to claim 6, the bottom release liner is centered to the upper release liner and the adhesive layer, the peel portion extending beyond two edges of the adhesive layer (Figure 9). As in claim 7, each of the top release liner, the adhesive layer, and the bottom release liner is oval-shaped (Figure 11, the circle). With respect to claim 8, the carrier is a stretchable plastic film (Paragraph 0058). Regarding claim 9, each of the top release liner and the bottom release liner includes one of a paper sheet and a plastic film, silicone-coated on one side, wherein the top release liner is silicone-coated on a lower surface, and the bottom release liner is silicone-coated on an upper surface (Paragraph 0036), and wherein one of an upper surface of the top release liner and a bottom surface of the bottom release liner includes a two-dimensional bar code printed thereon (Paragraph 0044, wherein the printing can include barcode). In claim 11, the bottom release liner includes a peel portion that extends beyond a perimeter of the adhesive layer (Figure 9, #91 and 93), wherein the top release liner is silicone-coated on a lower surface (Paragraph 0036), and the bottom release liner is silicone-coated on an upper surface (Paragraph 0036), wherein the carrier of the adhesive layer is formed of polyethylene (Paragraph 0058) and the pressure-sensitive adhesive includes a medical grade acrylic (Paragraph 0039, wherein non-toxic includes medical grade).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herbig et al. (USPGPub 20070212509 A1) in view of Matich (USPN 8,381,727).

Herbig et al. disclose a perimeter seal device for forming a perimeter seal for a face mask (Figures; Abstract, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of Herbig et al. may be adhered to a variety of surfaces, including a face mask), the device (Figures; Paragraph 0008) comprising: a top release liner (Figure 12B, #224; Figure 11, #132), the top release liner including a perimeter portion and a central portion defined by a perimeter cut therebetween (Figure 11, #132,the area defined by #144 for perimeter, #123 is the central portion, #124 is the cut; Paragraph 0052); an adhesive layer including a carrier with an upper surface and a lower surface (Figure 12B, #212), and a pressure-sensitive adhesive coated on each of the upper surface and the lower surface (Figure 12B, #218, 220; Paragraph 0039), wherein the perimeter cut further extends through the adhesive layer to define a perimeter portion and a central portion in the adhesive layer aligned with the perimeter portion and the central portion of the top release liner, respectively (Figure 11, #132,the area defined by #144 for perimeter, #123 is the central portion, #124 is the cut; Paragraph 0052); and a bottom release liner (Figure 12B, #222), wherein the adhesive layer is sandwiched between the top release liner and the bottom release liner (Figure 12B, #212, 222, 224), and wherein the perimeter portion of the adhesive layer is separable from each of the central portion of the adhesive layer, the top release liner, and the bottom release liner (Figures; Paragraphs 0051 – 0065) to form a perimeter seal for a face mask (Figures; Abstract, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of Herbig et al. may be adhered to a variety of surfaces, including a face mask.). However, Herbig et al. fail to disclose the perimeter seal device is configured to adhere either one of the upper surface and the lower surface of the perimeter portion of the adhesive layer to the face mask to form the perimeter seal on the face mask.  

Matich teaches a perimeter seal device is configured to adhere either one of the upper surface and the lower surface of the perimeter portion of the adhesive layer to the face mask to form the perimeter seal on the face mask (Figure 4A; Column 6, line 61 to Column 7, line 21) for the purpose of having a face mask that fits the user with greater effectiveness (Column 3, lines 4 – 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a perimeter seal device is configured to adhere either one of the upper surface and the lower surface of the perimeter portion of the adhesive layer to the face mask to form the perimeter seal on the face mask in Herbig et al. in order to have a face mask that fits the user with greater effectiveness as taught by Matich.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 19, 2022